 BLADES MANUFACTURING CORPORATION561organization, to join or assist Local 1031, International Brotherhood of Electri-calWorkers, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the NationalLabor Relations Act.All ouremployees are free to become,remain,or to refrain from becoming orremaining members of any labor organization except to the extent that this right maybe affected by an agreement executed in conformity with Section 8(a)(3) of theAct.RADIO KEMETAL INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)RADIO INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Blades Manufacturing CorporationandInternational Associa-tion of Machinists,AFL-CIO.CasesNos. d6-CA-1170 and26-CA-1236.September 16, 1963DECISION AND ORDEROn March 16, 1962, Trial Examiner Thomas F. Maher, upon grant-ing the General Counsel's Motion for Judgment on the Pleadings,issued his Intermediate Report in Case No. 26-CA-1170, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set. forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.On June 18, 1962, the Board issued an order in that case directingthat the record be reopened for the purpose of furnishing to the Re-spondent pretrial statements which had been denied to counsel for theRespondent in Case No. 26-RC-1553; and directing further that, ifduly requested by the Respondent, a hearing was to be held beforethe Trial Examiner to permit the Respondent to cross-examine thewitnesses from whom the foregoing statements were taken.Afterreceiving the pretrial statements, the Respondent made timely requestfor a hearing in Case No. 26-CA-1170.144 NLRB No. 54. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, on July 17, 1962, the Board ordered that Cases Nos.26-CA-1170 and 26-CA-12361 be considered.2A hearing thereonwas held before Trial Examiner Maher on August 14, 1962.On November 23, 1962, the Trial Examiner issued his SupplementalIntermediate Report in both cases,3 finding that the Respondent hadnot engaged in the unfair labor practices alleged therein and recom-mending that the complaints be dismissed in their entirety, as setforth in the attached Supplemental Intermediate Report.There-after, the General Counsel and the Respondent filed exceptions andsupporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Supplemental Intermediate Report, the exceptionsand briefs, and the entire record in the cases, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examineronly to the extent consistent with this Decision and Order.Violations of Section 8(a) (5) and (1) in Cases Nos. 26-CA-1170and 26-CA-12361.The Trial Examiner found that the Respondent did not unlaw-fully refuse to bargain with the Union.More specifically, he heldthat the first election in Case No. 26-RC-1553, which the Union lost,should not have been set aside, and thus the second election, which re-sulted in the Union's certification, was invalid because it was heldwithin 12 months of the first.We disagree and find that the firstelection was properly set aside, and that the certification resultingfrom the second election is a valid one.As set out more fully in the Intermediate Report, the Board setaside the first election held on January 20, 1961, following a hearingon objections to the election filed by the Union, and the report of theHearing Officer on said objections. So far as is pertinent here, theHearing Officer credited the testimony of employees Brady, Gossett,Wortham, and Mobley and found, in accord with such testimony,thatSuperintendentDavis and Plant Manager Mauldin hadthreatened them with plant closing if the Union won the election,and that such threats were made during the critical period, i.e., theweek before the first election.'He discredited the denials by Davis'The charge in Case No 26-CA-1236 was filed on March 8,1962, and the complaintthereon issued on May 10, 1962, alleging violations by the Respondent of Section 8(a) (3)and further violations of Section 8(a) (5) and(1) of the Act.2The General Counsel moved the consolidation of the cases on July 9, 19623The Board finds merit in the objection of the General Counsel to the inclusion ofCase No 26-RC-1553 In the caption of the Supplemental Intermediate Report and deletesthe same.sThe Hearing Officer,applying the then existing rule in Board cases,viewed the periodbetween January 13 and 20, 1961, as the critical period, as this was the time between BLADES MANUFACTURING CORPORATION563and Mauldin that any threats were made during the critical period.'The Hearing Officer also found that during the 3- to 4-week periodimmediately prior to the critical period, Mauldin and Davis, admitted-ly, had systematically engaged in extensive antiunion discussions withindividual employees.He concluded that threats of plant removalif the Union won the election made during the critical period (byDavis to Brady, Mobley, and Wortham; and by Mauldin to Gossettand Wortham) amounted to substantial interference with the em-ployees' freedom of choice, and could not be viewed as isolated par-ticularly when considered in the admitted background of widespreadand flagrant improper campaigning immediately prior to the 1-weekcritical period.Accordingly, he recommended setting aside the elec-tion, and the Board duly adopted his report and recommendations.The Regional Director conducted the second election on October 17,1961.The Union concededly won this election.Accordingly, onOctober 25,1961, the Board certified the Union.Thereafter the Unionrequested the Respondent to meet and negotiate, but the Respondentrefused.This refusal was the subject of the complaint case, CaseNo. 26-CA-1170.As noted above, the Board reopened Case No. 26-CA-1170, follow-ing the Trial Examiner's issuanceof an Intermediate Report in re-sponse to Respondent's claim that it had been denied a fair oppor-tunity tocross-examineemployee witnesses who testified before theHearing Officer in Case No. 26-RC-1553.6Acting pursuant to theBoard's directions, the TrialExaminerafforded Respondent the op-portunityto cross-examine`Northam and Brady at the reopenedhearing.'Unlike the Hearing Officer, however, the Trial Examinerthe stipulation for consent-election agreement and the electionSince the election theBoard haschanged the rule so that conduct which occurs between the date of the filingof the petition and the election may be considered in determining whether to set aside anelectionGoodyear Tire and Rubber Company,138 NLRB 453eDavis and Mauldin admitted making the threat ; their denials only went to the testi-mony that these threats were made during the week preceding the electioneRespondent's claim of prejudice to its right of cross-examination went wholly to thetestimony of Wortham,Brady, and Gossett.These were the only witnesses whose pretrialstatements were requested by and denied to counsel for the Respondent,and the Board'sorder to the Trial Examiner limited the scope of the reopening solely to the matters affect-ing the credibility of these witnessesAlthough Respondent excepts to the Board's failureto direct an entirely new hearing on the election objections,we find no merit to theseexceptions.7Gossett did not appear at the instant hearing, and the Trial Examiner was satisfiedthat his failure to appear was attributable to his deliberate evasion of service of a subpenaupon himActing on a motion made by the Respondent, the Trial Examiner thereforestruck all of the testimony given by Gossett before the Hearing Officer in Case No26-RC-1553.The Trial Examiner, however,denied an earlier motion of the Respondentto dismiss the complaint in Case No.26-CA-1170 in its entirety and to continue thehearing herein until Gossett could be produced for cross-examinationRespondent nowexcepts to these findings.We find no merit in its exceptionsFor we are satisfied uponour review of the record that the Trial Examiner did not abuse his discretion in denyingthese motions,and that, in the circumstances set out above,these and other rulings hemade did not prejudice the Respondent.We note,in passing,thatthe action of the TrialExaminer in striking Gossett's testimony could only have injured the General Counsel'scase and that the General Counsel did not object727-083-64-vol. 141-3 7 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not believe their testimony that Davis' and Mauldin's threats toshut down the plant if the Union won were made to them during theweek before the election.He also vacated, as substantiated, the Hear-ing Officer's findings in Case No. 26-CR-1553 with respect to testimonybyWortham and Brady. However, he concluded that Mobley'stestimony before the Hearing Officer remained unimpaired.Mobleyhad then testified that several days before the election Davis told himthat "the reason they moved the factory out of St. Louis was to getaway from the union and if they went union down here, they wouldmove it away from it."We find that the foregoing coercive statements by SuperintendentDavis to employee Mobley during the critical period, particularlywhen considered against the precritical period background of ex-tensive antiunion discussions admittedly held by Davis and PlantManager Mauldin with individual employees, including threats simi-lar to those made to Mobley, prevented the holding of a free election.Accordingly, we further find that the results of the first electionwere properly set aside and that the second election was a valid one.As the second election was valid, Respondent was required to honorthe certificate establishing the Union as the collective-bargainingrepresentative of the employees in the appropriate unit.By its ad-mitted refusal to do so and to bargain with the Union on and afterOctober 25, 1961, Respondent violated Section 8(a) (5) and (1) ofthe Act.We so find.The Respondent also admitted in Case No. 26-CA-1236 that itplaced in effect a group life and hospitalization plan covering em-ployees in the certified unit on or about January 31, 1962, withoutconsultation with the Union, and refused to bargain with the Unionon February 15, 21, and 28, 1962, concerning grievances.As we havefound that the Union was validly certified, we find that by theseadditional refusals to bargain, and by each of them, the Respondentalso violated Section 8 (a) (5) and (1) of the Act.8 (a) (3) and (1) Violations Alleged in Case No. 26-CA-12362.The Trial Examiner found that the Respondent lawfully dis-charged 31 employees for engaging in unprotected activity.Wedisagree.The facts leading to the discharges alleged to be violative of Sec-tion 8(a) (3) and (1) in Case No. 26-CA-1236 are as follows:Asnoted above, the Respondent unlawfully refused to meet and negotiatewith the certified Union on and after October 25, 1961.As a result,theUnion filed a refusal-to-bargain charge in Case No. 26-CA-1170on November 2, 1961, which was later amended.On November 18,1961, the Union sent a letter to the Respondent complaining about theRespondent's refusal to meet with the Union to adjust grievances BLADES MANUFACTURING CORPORATION565relating to written warnings issued to various employees within thecertified bargaining unit.The letter threatened concerted actionagainst the Respondent for its refusal to abide by its legal obliga-tion.The Respondent never replied to the November 18 letter.On February 10, 1962, a union meeting was held as the result ofcontinuing disciplinary actions by the Respondent.At the meeting,employees expressed concern about their rights.Upon being toldthat unfair labor practice charges were awaiting Board action andthat they should continue to present their grievances, the employeesasked what measures should be taken if the Respondent continued torefuse to meet with the Union. The union representative repliedthat a walkout for a day might cause the Respondent to adjust griev-ances or to reduce its disciplinary actions.The employees then votedto walk out if the Respondent refused to consider a future grievance.At that meeting, employees Osborn Wilcoxson, Homer Hany, ElmerCraft, and Johnny Goodman were elected to the grievance committee.On February 15, 1962, employee Reynolds received a written rep-rimand assertedly for not putting out enough work.The unionmembers among the employees immediately held a meeting, at whichitwas decided that if the Respondent would not meet with Wilcoxson,the union steward, to discuss grievances, they would walk out "forapproximately one day at a time."Wilcoxson sought to talk withMauldin.Mauldin refused to meet with him.The men then walkedout for the remainder of the shift.They returned to work at thebeginning of their shift on the following day.On February 21, 1962, Mauldin refused to discuss the layoff ofUnion Committeeman Hany with Wilcoxson.Wilcoxson warnedMauldin that the men would walk out if Respondent did not recognizetheunion committee in the handling of employee grievances.Mauldin replied that he would discuss a grievance with the individualinvolved, but not with representatives of the Union.The union mem-bers then walked off their jobs but reported back for work at thebeginning of their shift on the following day.On February 21, after the walkout, the Respondent sent a letter to,each employee involved stating that the two work stoppages made itimpossible for Respondent to know whether employees would do theirassigned work so as to allow it to operate its business.The letterwarned that if the employees did not report for work on February 26.they would be replaced, and that if this conduct was repeated the par-ties engaging in such temporary work stoppages would be discharged.On February 28, employee Beliew, a union official, was given a3-day layoff for the stated reason that he was slowing down his workas a part of union activity.Upon Respondent's refusal to discuss,Beliew's grievance with Wilcoxson, the men again walked off the job_ 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter of March 1, the Respondent discharged all those employeeswho had walked out, including three of the four union committeemen,stating that they had been warned about engaging in unprotectedactivity and were being discharged for failure to obey such warning eThe dischargees have not been reinstated so far as the record shows.The Trial Examiner found that the discharged employees had en-gagedin unprotected strike activity and that the discharges were there-foreunlawful, citing theBriggs & Strattondecision.'We do notagree with the Trial Examiner's characterization of the strike activity.InBriggs & Stratton,the union adopted the strategy, in order to exertpressureon the employer, of calling union meetings at irregular timesduring workinghours, without notice to the employer of any specificdemands these tactics were designed to enforce or of what concessionsthe employer could make to avoid them.The Supreme Court heldthat the State of Wisconsin could lawfully prohibit such conduct.By contrast, in this case the Union told the Respondent why the menwere walking out and what the Respondent could do to meet thedemands of the employees.Each walkout was precipitated by, andwas in protest against,a separateunlawful act of the Respondent-the refusal to recognizethe right of the Union to represent an em-ployee in the processing of a grievance.Each strike was thereforea separate,protected concerted activity.10The fact that the employeesstruck each time the Respondent refused to deal with the Union in thehandling of a new grievance does not make their conduct "intermit-tent" inthe sensein which the Board and courts have used that termto describe a form of unprotected concerted activity. If the em-ployees struck repeatedly, it was because the Respondent repeatedlydenied them their statutory rights.Accordingly, we find, contrary to the Trial Examiner, that the dis-charged employees did not engage in unprotected strike activity.Ac-cordingly, the Respondent could not validly discharge employees forengaging in such a strike.By discharging the employees for hav-ing done so, the Respondent violated Section 8 (a) (3) and (1) of theAct.3.Moreover,even assumingthat the employees who were dischargedhad engaged in a plannedseries ofstrikes involving partial or in-termittent strike activity which was unprotected, we hold in the cir-8The employees who were discharged are: Carroll Barr, Joseph Boyd,Johnny Bozark,Ronald Brown,Elmer Craft,Duane Dickinson,Bobby Dounham,A. G. Eubanks, GaryFranks, Ed Gardner,Johnny Goodman,James Gregory,Gerald H.Hall,Byron Hill,WilliamD.Hill,Burl Haley, Joey Lamb, Billy Gene Reinhart, Jerry Reynolds, Glenn Turpin,Sammy Turpin, Archie LeeVardell,Osbornwilcoxson,RandalWilliams,JerryLeeWagster, James Watson, DannyWyatt,Joe Clayton,JerryHubble, Terry Holt, andRalph McDonald.9 International Union, U.A.W A., A.F. of L.,Local 232, et al (Briggs & Stratton Corpv.Wisconsin Employment Relations Board, at al,336 U.S. 245.'5N L R.B. v. Washington Aluminum Company,Inc.,370 U.S. 9;NLRB. v. LundyManufacturing Corp.,316 F.2d 921(C.A. 2). BLADES MANUFACTURING CORPORATION567cumstances of this case that it would nonetheless effectuate the pur-poses of the Act to reinstate them with backpay.InN.L.R.B. v. Thayer Company and H. N. Thayer Company,213F. 2d 748, 753 (C.A. 1), cert. denied 348 U.S. 883, the court statedthat :... where collective action is precipitated by an unfair laborpractice, a finding that action is not protected under Sec. 7 doesnot,ipso facto,preclude an order reinstating employees who havebeen discharged because of their participation in the unprotectedactivity.The principle of theThayercase has the specific approval of theCourt of Appeals for the District of Columbia Circuit. SeeLocal833, International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America (Kohler Co.) v. N.L.R.B.,300 F. 2d 699, cert. denied 370 U.S. 911, where that court, remandingthe case to the Board, said :We conclude that the teaching of theThayercase is sound andmust be followed in order to assure the Board's compliance withthe statutory command that its remedial orders effectuate thepolicies of the Act.We believe that theThayerprinciple should be applied here.The conduct engaged in by Respondent here was a flagrant dis-regard of the rights of its employees under the Act and of the Unionas their exclusive bargaining representative.On the other hand, thestrike activity of the employees was not in violation of any law. Itwas at all times peaceful, and there is no showing that such activitycaused any greater damage to Respondent's business than a concededlyprotected strike would have.Accordingly, specifically noting, inconnection with theThayerprinciple, that the strikes were provokedby the Respondent's unfair labor practices, we hold that the dischargeof the strikers was not for cause within the meaning of the Act andthat the reinstatement of these strikers, with backpay, will effectuatethe Act's purposes.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it toceaseand desist therefrom andtake certain affirmative action to effectuate the policies of the Act.In order to remedy these unfair labor practices, we shall order theRespondent to bargain with the Union in the appropriate unit desig-nated herein.We shall also, in accordance with our usual practice,order revocation by the Respondent of the group life and hospitaliza-tion plan unlawfully instituted by it, as well as the restoration of the 568DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of employment existing prior thereto.However, inas-much as we are not in a position to predict with certainty whether theemployees desire such revocation, we shall condition our revocationand restoration order upon the wishes of the affected employees asexpressed through their collective-bargaining representative.Having found that the Respondent unlawfully discharged 11 CarrollBarr, Joseph Boyd, Johnny Bozark, Ronald Brown, Elmer Craft,Duane Dickinson, Bobby Dounhan, A. G. Eubanks, Gary Franks, EdGardner, Johnny Goodman, James Gregory, Gerald, H. Hall, ByronHill,William D. Hill, Burl Haley, Joey Lamb, Billy Gene Reinhart,Jerry Reynolds, Glenn Turpin, Sammy Turpin, Archie Lee Vardell,'Osborn Wilcoxson, Randal Williams, Jerry Lee Wagster, James Wat-son, Danny Wyatt, Joe Clayton, Jerry Hubble, Terry Holt, and RalphMcDonald, and thereby violated Section 8(a) (3) and (1) of the Act,we shall -order that the Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and, make them whole for any loss of earnings they may have sufferedas a result of the discrimination against them, by payment to eachof them of a sum of money equal to the amount he would have earnedfrom the date of the discrimination to the date of reinstatement," less,earnings during said period, to be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289, and shall include the payment of interest at the rateof 6 percent to be computed in the manner set forth inIsis Plumbingd HeatingCo., 138 NLRB 716.The broad pattern of coercive and unlawful conduct found evincesa general hostility on the Respondent's part to the principles of collec-tive bargaining and to the right of employees to engage in legitimate,concerted activities for purposes of organization or other mutual aidor protection.Accordingly, in order to make the remedy coextensivewith the threat of future unfair labor practices, we shall issue a broadorder enjoining all forms of unlawful interference with rights guaran-teed employees by Section 7 of the Act.We shall also order that the Respondent preserve and, upon request,make available to the Board or its agents, for examination and copy-ing, all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary toanalyze the amounts of backpay due and the rights of employmentunder the terms of this Order.n Our Orderdirecting reinstatementand backpayis the sameeven if bottomed on ouralternativeholding undertheThayerprinciple,supra.12A.P W. ProductsCo., Inc.,137 NLRB 25. BLADES MANUFACTURING CORPORATION569CONCLUSIONS OF LAW1.By discharging Carroll Barr, Joseph Boyd, Johnny Bozark,Ronald Brown, Elmer Craft, Duane Dickinson, Bobby Dounhan, A.G. Eubanks, Gary Franks, Ed Gardner, Johnny Goodman, JamesGregory, Gerald H. Hall, Byron Hill, William D. Hill, Burl Haley,Joey Lamb, Billy Gene Reinhart, Jerry Reynolds, Glenn Turpin,Sammy Turpin, Archie Lee Vardell, Osborn Wilcoxson, RandalWilliams, Jerry Lee Wagster, James Watson, Danny Wyatt, JoeClayton, Jerry Hubble, Terry Holt, and Ralph McDonald on March 1,1962, the Respondent, Blades Manufacturing Corporation, has dis-criminated in regard to the hire and tenure of employment of theseemployees, thereby discouraging membership in International Asso-ciation of Machinists, AFL-CIO, the labor organization herein, inviolation of Section 8 (a) (3) and (1) of the Act.2.All production and maintenance employees employed at Re-spondent's Rector, Arkansas, plant, excluding office clerical employ-ees, professional employees, guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.The above labor organization was, on October 25, 1961, and atall times since then has been, the exclusive representative of all theemployees in the above appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on and after October 25, 1961, to bargain with theabove labor organization at the specific instance and request of saidorganization, by placing in effect an insurance plan on January 31,1962, without consultation with the above labor organization, andby refusing to bargain with the above labor organization on Febru-ary 15, 21, and 28, 1962, concerning grievances, the Respondent,Blades Manufacturing Corporation, has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDEROn the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Blades Manufac-turing Corporation, Rector, Arkansas, its officers, agents, successors.and assigns, shall :1.Cease and desist from : 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Refusing to recognize and/or bargain collectively with theInternational Association of Machinists, AFL-CIO, as the exclusiverepresentative of all employees in the appropriate unit describedabove.(b)Taking unilateral action with respect to terms and conditionsof employment without prior consultation and bargaining with Inter-national Association of Machinists, AFL-CIO, as the above exclusiverepresentative.(c)Refusing to permit the designated representative of the aboveexclusive representative to assist employees in presentation and reso-lution of grievances.(d)Discouraging membership in the International Association ofMachinists, AFL-CIO, or in any other labor organization of its em-ployees, by discharging its employees, or in any other manner dis-criminating in regard to their hire or tenure of employment, or anyterm or condition of employment.(e) In any other manner interfering with, restraining, or coercingemployees in connection with their exercise of the right to self-organi-zation, to form labor organizations, to join or assist InternationalAssociation of Machinists, AFL-CIO, or any other organization, tobargain collectively with representatives of their own free choice, andto engage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively in good faith with Inter-national Association of Machinists, AFL-CIO, as the exclusive repre-sentative of all the employees in the appropriate unit, above, for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody such understand-ing in a signed agreement.(b)Revoke the group life and hospitalization plan unlawfullyplaced in effect in the appropriate unit and revert to those terms andconditions of employment in effect prior thereto, if International As-sociation of Machinists, AFL-CIO, as the exclusive representative ofthese employees, so desires.(c)Offer to Carroll Barr, Joseph Boyd, Johnny Bozark, RonaldBrown, Elmer Craft, Duane Dickinson, Bobby Dounhan, A. G.Eubanks, Gary Franks, Ed Gardner, Johnny Goodman, JamesGregory, Gerald H. Hall, Byron Hill, William D. Hill, Burl Haley,Joey Lamb, Billy Gene Reinhart, Jerry Reynolds, Glenn Turpin,Sammy Turpin, Archie Lee Vardell, Osborn Wilcoxson, Randal WVil- BLADES MANUFACTURING CORPORATION571liams, Jerry Lee Wagster, James Watson, Danny Wyatt, Joe Clayton,Jerry Hubble, Terry Holt, and Ralph McDonald immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings each may have suffered byreason of the discrimination against them in the manner set forth inthe section entitled "The Remedy" in this Decision and Order.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay due,and the rights of employment under the terms of this Order.(e)Post at its place of business in Rector, Arkansas, copies of theattached notice marked "Appendix." 11Copies of this notice, to befurnished by the Regional Director for the Twenty-sixth Region,shall, after being duly signed by a representative of the Respondent,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERS LEEDOM andJENKINS tookno part in the consideration ofthe above Decision and Order."In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain with International Associationof Machinists, AFL-CIO, as the exclusive representative of allour employees in the bargaining unit defined below with respectto rates of pay, wages, hours of employment, or other terms andconditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The bar-gaining unit is : 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees employed atRespondent's Rector, Arkansas,plant, excluding office clericalemployees, professional employees, guards,watchmen, andsupervisors as defined in the Act,constitute a unit appropri-ate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.WE WILL NOT institute unilateral changes in terms and condi-tions of employment of our employees in the appropriate unitabove without consulting and negotiating with International As-sociation of Machinists,AFL-CIO.WE WILL NOT decline to entertain grievances presented by em-ployees with the assistance of any designated representative ofInternational Association of Machinists,AFL-CIO.WE WILL, if requested by International Association of Machin-ists,AFL-CIO,revoke the group life and hospitalization planfor employees in the appropriate unit and revert to the terms andconditions of employment in effect prior thereto.WE WILL NOT discourage membership in the International As-sociation of Machinists,AFL-CIO,or in any other labor organ-ization of its employees,by discharging its employees,or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations,to join or assist InternationalAssociation of Machinists,AFL-CIO,or any other labor organ-ization, to bargain collectively through representatives of theirown free choice and to engage in other concerted activity for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activity.WVE WILL offer to Carroll Barr, Joseph Boyd, Johnny Bozark,Ronald Brown,Elmer Craft,Duane Dickinson,Bobby Dounhan,A. G. Eubanks, Gary Franks, Ed Gardner, Johnny Goodman,James Gregory, Gerald H. Hall, Byron Hill, William D. Hill,Burl Haley, Joey Lamb, Billy Gene Reinhart, Jerry Reynolds,Glenn Turpin, Sammy Turpin, Archie Lee Vardell, Osborn Wil-coxson, RandalWilliams, Jerry Lee Wagster, James Watson,Danny Wyatt, Joe Clayton, Jerry Hubble, Terry Holt, andRalph McDonald immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice to theirseniority or other rights and privileges,and make them whole forany loss of earnings each may have suffered by reason of thediscrimination against them. BLADES MANUFACTURING CORPORATION573All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization.BLADES MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate with the Board's Regional Office,Seventh Floor Falls Building, 22 North Front Street, Memphis, Ten-nessee,Telephone No. Jackson 7-5451, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENTOF THE CASEUpon a chargeand amendments thereto filed respectively on November 2 and 7and December 13, 1961,by International Association of Machinists,AFL-CIO,herein referredto as the Union, the General Counsel ofthe National Labor RelationsBoard, hereinreferredto as the Board,by theRegional Director of the Board'sTwenty-sixthRegion, issued a complaint on December 20, 1961,against BladesManufacturing Corporation,the Respondent herein,'alleging a violation of Section8(a)(5) and(1) of the National Labor Relations Act, as amended(29 U.S.C. Sec.151, et seq.),hereincalled the Act.In its answer the Respondent,while admittingcertain allegations of the complaint,denied the commission of any unfair labor prac-tice.Thereafter General Counselfiled aMotion for Judgment on the Pleadingswhereinhe moved, upon consideration of the Respondent's answer,that the allega-tions of the complaint be deemed admitted and found to be true,thatfindings offact and conclusions of law be made based upon these allegations,as admitted, thatan appropriate order be recommended thereon,and that an appropriate report beissued settingforth thefindings and conclusions and RecommendedOrder.Thismotion having beenduly referredtoTrialExaminerThomas F.Maher onJanuary 30, 1962,I thereupon reviewed all of the pleadings in the case,includingtheMotion for Judgment on the Pleadings,GeneralCounsel'smemorandum in sup-port of it,Respondent'sopposition,and the Board's several decisionsinCase No.26-RC-1553, arepresentation case involving this Respondent and forming thebasis for the issue of refusal to bargain raised in the instantproceeding.UponreviewI grantedGeneral Counsel's Motion for Judgmenton the Pleadingsby orderdated February 5, 1962, a copy of which is attachedand marked"Appendix A."Atthe same time I canceled the notice of hearingpreviouslyissued in the case,provideda period of5 days within whichpartiesmight request oral argument before merespecting the issues presented by the pleadings,and set February26, 1962, as thefinal day forthe filing ofbriefs.Oral argument was never requested.A brief wasfiled byRespondent.iBy order of October 4, 1961,inW H.B., Inc,Case No. 26-RC-1553,involving theRespondent herein, the Board eliminated the name of the employer in that case, sub-stituted the name "BladesManufacturing Corporation " 574DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon consideration of the entire record, including the record in Case No. 26-RC-1553,2 and the briefs and memorandums of the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'BladesManufacturing Corporation is an Arkansas corporation, operating a pre-cision aircraft partsmanufacturing plant at Rector, Arkansas, where it annuallypurchases and receives materials valued in excess of $50,000, shipped to it directlyfrom points outside the State of Arkansas.During the same annual period it shipsfinished products valued in excess of $50,000 directly to points outside of the Stateof Arkansas.The Board found in Case No. 26-RC-1553 that this Respondent isengaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternationalAssociation of Machinists,AFL-CIO,is stipulated to be a labororganizationwithinthe meaningof the Actand I so find.III.THE UNFAIR LABOR PRACTICEA. IntroductionFollowing the Regional Director's certification of the Union on October 25, 1961,as the exclusive bargaining representative of an appropriatebargaining unit amongRespondent's employees, the Union requested of Respondent that it bargain collec-tively with it and that it furnish certain information concerning job classifications,rates of pay, and vacation policy.Respondent refused and has continued in itsrefusal to provide the information requested or to meet with the representatives ofthe Union for the purposes of collective bargaining.In support of its refusal to bargain or to provide information necessary to prepara-tion for bargaining Respondent denies that the Union is or ever has been theexclusive bargaining representative of the employees, because the election conductedon January 20, 1961, was a valid one, and the Union failed to obtain a majorityvote.Therefore,it claims,by reason of that valid election that the secondelectionheld on October 17, 1961, upon which the Union's certificationwas based, was nulland void inasmuchas Section9(c)(3) of the Act precludes the holding of morethan one valid election within a given 12-month period.B. Proceduralsequence1.Case No. 26-RC-1553December 20,1960.-Representation petition filed.January 13,1961.-Stipulation for Certification upon Consent Election signed.January 20,1961.-Election held among 92 eligible voters, 83 voting.TheUnion lost by a vote of 44 to 38, with I vote challenged.January 26, 1961.-Unionfiled with the Regional Director its objections to con-duct affecting the results of the election.March 3,1961.-Regional Director issued Report on Objections in which heoverruled these stated objections, but upon a finding of other conduct which hedeemed to constitute interference with the employees' free choice in the election,he recommended that the election be set aside and a new election held.March 14,1961.-Employer filed exceptions to Regional Director's Report onObjections, together with a supporting brief, wherein the Employer denied the state-ments attributed to its supervisors, objected to the basis of credibility resolution,and contended that the Regional Director's findings were not based upon objectionsalleged by the Union in its objections to the election.April 6,1961.-Board issued order directing a hearing.May 12,1961.-Hearing before Hearing Officer Roy E Breckenridge.June 9,1961.-Hearing Officer issued his Report on Objections to the Election.June21, 1961.-Employer filed exceptions to Hearing Officer's report.2It is established by statute and rule of decision that the record in a representationcase is the appropriate subject of official notice in an unfair labor practice proceedingwherein the alleged refusal to bargain is related to the Board's determination in the earlierrepresentation proceeding.National Labor Relations Act, as amended,Section 9(d)Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146, 158 BLADES MANUFACTURING CORPORATION575September 25,1961.-Board issued Decision,Order, and Direction of SecondElection.October 17,1961.-Second election held.The Union won by a vote of 55 to 33.October 25,1961.-Union certified as collective-bargaining representative of theEmployer's employees.2.Case No. 26-CA-1170November 2 and 7 and December 13,1961.-Charges and amendments filedalleging Respondent's refusal to bargain and to provide information.December20,1961.-Complaint issued.December 29,1961.-Respondent filed answer admitting the alleged refusal tobargain and denying the Union's representative status by virtue of the alleged in-validity of the election held on October 17, 1961.January 26,1962.-General Counsel's Motion for Judgment on the Pleadings.February 5,1962.-Order of Trial Examiner granting motion.C. The appropriate unitRespondent's answer admits that the unit appropriate for the purposes of collec-tive bargaining comprises all production and maintenance employees employed atRespondent's Rector, Arkansas, plant, excluding office clerical employees, guards,watchmen,and supervisors as definedby the Act.D. Respondent's contentionsIt is Respondent's position that the alleged invalidity of the second election nul-lifies any certification the Union may have received as a result thereof, and ex-cuses Respondent of any obligation to bargain.The sole issue, therefore, is the legaleffect of the Board's and the Regional Director's actions during the proceduralperiod ending on September 25, 1961, when the Board issued its decision settingaside the election of January 20, 1961; an election in which the Union failed toreceive a majority vote among the employees voting.Thus Respondent, by itsrefusal to bargain and provide information,and by itsseveral exceptions and itsbrief to me, has brought into question the Regional Director's Report on Objec-tions, the conduct of the hearing before the Hearing Officer, the Hearing Officer'sReport on Objections, and finally, the Board's Decision and Order and Direction ofSecond Election.For purposes of summary I shall enumerate Respondent's principal arguments:1.In his initial investigation of the objections the Regional Director:(a)Arbitrarily resolved credibility against the Employer(b)Erroneously based his action setting aside the election upon matter notinitially alleged as objectionable, after having rejected the stated objections.(c)Based his setting aside of the election upon incidents which could nothave affected the votes a number necessary to change the final result of theelection.2. In the hearing before the Hearing Officer, contrary to the provisions ofSection 9 (c) (1), he:(a) Permitted counsel for the General Counsel to lead the witnesses whomhe interrogated.(b)Denied Respondent the opportunity to cross-examine witnesses on thebasis of prehearing affidavits relating to matter to which they had testified.(c) In the preparation of his report specifically resolved conflicts in credi-bility.3.The Board, in accepting both the Regional Director'sand the HearingOfficer's reports and setting aside the election,denied Respondent due processof law in such respects as approving credibility determinations by the HearingOfficer not applying Section 9(c) to the postelection phases of a representationproceeding,and failing to respect the "laboratory conditions"essential to thenonadversary character of a representation proceeding.Accordingly,Respond-ent contends,before the election of January 20,1961,can properly be set asidefor the reasons stated, it should be permitted,for the purpose of fully assessingtheir credibility,to further cross-examine the witnesses who testified before theHearing Officer after being given the opportunity to inspect their prehearingstatements.E.ConclusionsThe net effect of Respondent's refusal to bargain here by refusing to honor theBoard's certification of the Union is to bring into question the Board's decision ofSeptember25, 1961. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's theory that the adversary character of a representation proceedingextends to the postelection phases of the case was rejected by the Board inLake fieldManufacturing Co.,105 NLRB 952, wherein the Hearing Officer's right to makerecommendations was contested as being contrary to Section 9(c)(1).The Boardheld that this section "did not intend to deprive the Board of the assistance of ahearing officer in proceedings subsequent to an election."A reading of Section 8(c) (1) would also foreclose Respondent's reliance upon thesection for support of the restrictions he would place upon a postelection hearing,such as this one.Thus, the provision anticipates a hearing (without recommenda-tions) that will or will not establish the existence of a question of representation andthe need for an election.The instant hearing postdates by at least 4 months theagreement between the parties that such a question of representationdoesexist, andthat an election would be in order.Because Respondent's interpretation would ex-tend the statutory restriction beyond its statedlimitsand beyond the determination ofwhether a question of representation exists, particularly when such question hasalready been resolved, I would not accept it.Moreover in this respect and with further respect to the Hearing Officer's resolutionof credibility conflicts, it is to be noted that he did so by order of the Board datedApril 6, 1961.Therein it was ordered that the Hearing Officer "prepare and causedto be served upon the parties a report containing resolutions of the credibility ofwitnesses, findings of fact and recommendations to the Board."With respect to Respondent's claim to a review of the witnesses' written state-ments made prior to the hearing it is to be noted that the Board's policy in thismatter was established within the context of an unfair labor practice proceeding, not arepresentation proceeding,3 that it was taken following court review of anotherunfair labor practice proceeding 4 and overruled a contrary policy previously fol-lowed in unfair labor practice cases .5 Its application to representation proceedingsis, therefore, without basis in precedent.In view of the foregoing and upon the basis of settled Board policy with respectto consideration by a Trial Examiner of a Board's decision in a representation case,which relates to the unfair labor practice proceeding before him, I have no alter-native but to respect the Board's previous holding in this matter and its certificationof the Union.6Accordingly, I conclude and find that Respondent, by its refusalto honor this certification by not acceding to the Union's bargaining and infor-mation requests, violated Section 8(a)(5) of the Act, and that it thereby interferedwith, restrained, and coerced its employees in theexerciseof their statutoryrights inviolation of Section 8(a) (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find will effectuate the policies of the Act.Because of the limited scope of Respondent's refusal to bargain with the Union,I shall not recommend that the Respondent cease and desist from the commissionof other unfair labor practices.?Furthermore, as it is implicit in my recommendation requiring Respondent tocease and desist from refusing to bargain or to make available information that it,in effect, bargain and make the information available upon request, I find it re-dundant and unnecessary to affirmatively order Respondent to bargain or to supplythe requested information.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:s Ra-Rich Manufacturing Corporation,121 NLRB 700.4N.L R B v. AdhesiveProductsCorp,258 F 2d 403 (C A 2)6 Great Atlanticand Pacific Tea Company,National Bakery Division,118 NLRB 1280.6 Olsen Rug Company,120 NLRB 366.7Cf.Sinclair Refining Company,132 NLRB 1660. BLADES MANUFACTURING CORPORATION577CONCLUSIONS OF LAW1.TheRespondent is an employer within the meaning of Section 2(2) of theAct.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees employed at Respondent'sRector,Arkansas,plant, excluding office and clerical employees,guards,watchmen, andsupervisors as definedby the Act,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.4.On and sinceOctober 25, 1961,the Union has been and now is the exclusiverepresentative of the employees in the bargaining unit described above.5.By failing and refusing,upon request of the Union,tomeet with it for thepurpose of negotiating a collective-bargaining agreement and by failing and refusing,upon the request of the Union, to make available to it certain detailed informationfound to be necessary for the preparation for bargaining, Respondent has refusedto bargain with the Union as the exclusive representative of the employees in theunit and has thereby engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a) (5) of the Act.6.By the aforesaid failure and refusal to meet with the Union and make availableto it certain information requested,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Actand has thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended order omitted from publication.]APPENDIX AORDER ON MOTION FOR JUDGMENT ON THE PLEADINGSUpon the filing of Respondent's answer to the complaint herein, General Counselhas filed a Motion for a Judgment on the Pleadings, wherein he moves:1.That the allegations of the complaint herein be deemed to be admitted andfound to be true.2.That the Trial Examiner make findings of fact and conclusions of law basedon the allegations of the said complaint, as admitted.3.That the Trial Examiner prepare an appropriate Recommended Order basedon such findings of fact and conclusions of law.4.That the Trial Examiner prepare and file with the Board a report pursuantto Section 102.45 of the Board's Rules and Regulations, Series 8, as amended, con-taining such findings of fact, conclusions of law, and Recommended Order.Responding in opposition thereto Respondent, by counsel, contends that factualand legal issues have been raised with respect to a prior representation proceedinginvolving this Respondent, in Case No. 26-RC-1553, which cannot be decided uponthe face of the pleadings herein, and which rest upon objections, contentions, andfindingsmade on the record in the earlier proceeding, thereby requiring a furtherhearing on the matters involved.Now, this motion having been referred to me on January 30, 1962, I have reviewedthe complaint issued on December 20, 1961, Respondent's answer thereto filed De-cember 29, 1961, General Counsel's Motion for Judgment on the Pleadings andmemorandum in support thereof, dated January 26, 1962, and Respondent's objec-tion thereto dated January 31, 1962, I find that no litigable issue not previouslyconsidered by the National Labor Relations Board in Case No. 26-RC-1553, hasbeen raised by the pleadings herein.As it is established by statute and rule ofdecision' that the record in the aforementioned related representation proceedingis the subject of official notice by me in any determination I make and any Inter-mediate Report and Recommended Order I shall hereafter issue, the necessity offurther hearing in the matter is thereby removed and there remains for considera-tion by me only such legal issues as have been raised by the pleadings herein andthe record in Case No. 26-RC-1553 and the facts found therein.1National Labor Relations Act, as amended, Section 9(d) ;Pittsburgh PlateGlassCom-pany v. N L.R B.,313 US. 146, 158. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I HEREBY GRANT the Motion for Judgment on the Pleadings andproceed to prepare and issue an Intermediate Report and Recommended Order.IT IS THEREFORE ORDERED that the notice of hearing issued herein setting hearingof the matter for February 6, 1962, and subsequently postponed by me to Febru-ary 13, 1962 be, and hereby is, vacated.Briefs, or proposed findings and conclusions, or both, relating to the merits of theissues herein, may be filed, at Washington, D.C., pursuant to Section 102.42 of theBoard's Rules and Regulations, Series 8, on or before February 26, 1962. In theevent the parties, or any of them, desire to present oral argument in the matterany request therefor must be made of me in Washington, D.C., within 5 days ofthe date of this order.(S) Thomas F. Maher,THOMAS F. MAHER,Trial Examiner.Dated February 5, 1962.SUPPLEMENTAL INTERMEDIATE REPORTThis supplemental proceeding upon which hearing was held before Trial ExaminerThomas F. Maher on August 14, 1962, at Paragould, Arkansas, is a consolidation byorder of the National Labor Relations Board, herein called the Board, of two casesin which complaints have been issued against Respondent Blades ManufacturingCorporation; said consolidation being for purposes of holding a single hearing andthe issuance of a single supplemental report.Because each complaint constitutes aseparate and distinct action this Supplemental Report will consider each case sep-arately herein.'Cases Nos. 26-CA-1170 and 26-RC-1553 2STATEMENT OF THE CASEOn February 5, 1962, I issued an Order on Motion for Judgment on the Pleadingswherein I granted the Board's General Counsel's motion, and canceled the hearingset inthe matter.After requesting and receiving briefs from the parties, I issuedan Intermediate Report on March 6, 1962, wherein I concluded that Respondent,as alleged in the complaint filed by the Regional Director for the Twenty-sixthRegion of the Board in behalf of the General Counsel, had failed and refused tobargain with the certified representative of its employees in violation of Section8(a) (5) of the National Labor Relations Act, as amended (29 U.S C. Sec. 151,et seq.),herein called the Act. In support of my conclusions and over Respondent'sexpress objections I held the proceedings in Case No 26-RC-1553, a representa-tion proceeding involving Respondent's employees, to be regular and valid in everyrespect.Specifically I rejected Respondent's suggestion that it had been deprivedof an adequate hearing by virtue of the refusal of the representative of the RegionalDirector, at the hearing on objections to the election in that case, to furnish Respond-ent for purposes of cross-examination the pretrial statements of witnesses calledby International Association of Machinists, AFL-CIO, the petitioning union in thatcase, hereinafter referred to as the Union. In thus reaffirming the ruling of theHearing Officer in that case, as approved by the Board in its Decision and Direc-tion of Second Election,3 I noted that the rule established by the Board inRa-RichManufacturing Co 4requiring the production of a witness' pretrial statement hadbeen applied exclusively to unfair labor practice cases and that its application torepresentation cases appeared to be without precedent.Upon review by the Board the proceeding was remanded to the Regional Direc-tor for the purpose of (1) furnishing to, Respondent's counsel the pretrial state-ments previously denied him under the Hearing Officer's, and my interpretation ofthe rule of theRa-Richcase, and (2) providing a hearing for further cross-IRespondent's and General Counsel's respective motions to correct the transcript of thehearing in this matter are hereby granted and the original official report of proceedingshas been physically corrected by me. In so doing I have also been guided by my ownrecollection of what was actually said In these poorly recorded statements.2By order of October 4, 1961, inW.H D., Inc.,Case No. 26-RC-1553, involving theRespondent herein, the Board eliminated the name of the employer in that case, substitut-ing the name "Blades Manufacturing Corporation."3Dated September 25, 1961 (not published in NLRB volumes)* 121 NLRB 700 BLADES MANUFACTURING CORPORATION579examination of these witnesses if the Respondent so chose .5Respondent electedto conduct further cross-examination which I permitted as a separate and distinctpart of the consolidated hearing held before me on August 14, 1962 at Paragould,Arkansas.At that time I indicated it would constitute an extension of the examina-tion of petitioner's witness in the representation proceeding, Case No. 26-RC-1553.Upon the completion of cross-examination of each witness thus recalled, I per-mitted further redirect examination by counsel for the General Counsel, but onlyon matters covered in the most recent cross-examination of each of the witnesses.Specifically, therefore, having now heard cross-examination of witnesses Bradyand Wortham, and witness Gossett being unavailable for reasons to be discussed indetail hereafter, I am now required by order of the Board(supra,footnote 5), toreexamine the credibility issues in the representation case, Case No. 26-RC-1553.In this respect I specifically note that instructions in the Board's order of June 18,1962, state that "the Trial Examiner shall consider and resolve credibility issuesraised by counsel for Respondent in its exceptions to the Hearing Officer's Reportin Case No 26-RC-1553."Upon my review of the entire record in Case No. 26-RC-1553, including thetestimony of all witnesses appearing in that proceeding, my observation of all thewitnesses appearing before me in the instant consolidated proceeding, upon due con-sideration of the circumstances surrounding witness Gossett's failure to appear be-fore me, and upon the entire record in this consolidated case, I make the following:FINDINGS OF FACTA. IntroductionFollowing the loss of the election in Case No. 26-RC-1553 on January 20, 1961,the Union filed with the Regional Director objections to conduct affecting the results5 The order issued on June 18, 1962, by the Board's Associate Executive Secretary isas follows:ORDER REOPENING RECORD AND REMANDING PROCEEDINGOn February 5, 1962, Trial Examiner Thomas F Maher issued an order in whichhe granted a Motion by the General Counsel for a Judgment on the Pleadings, vacatedthe notice of hearing, and invited the parties to submit briefs, or proposed findingsand conclusions, or both, relating to the merits of the issues in the case, with theright to request oral argument.No request for oral argument was madeHowever,Respondent filed a brief with the Trial Examiner.On March 16, 1962, the Trial Examiner Issued his Intermediate Report, finding thatthe Respondent had engaged in and was engaging in certain unfair labor practicesand recommending that It cease and desist therefrom and take certain affirmativeaction, as set forth In the copy of the Intermediate Report attached hereto.There-after the Respondent filed exceptions to the Intermediate Report, and a brief insupport thereof.The Board has duly considered the General Counsel's motion, the Respondent'sopposition thereto, the complaint and answer herein, and the entire record in thecase, and hereby issues the following order-IT IS HEREBY ORDERED that the record be, and it hereby is, reopened; and thatthis proceeding is remanded to the Regional Director for the purpose of obtainingand furnishing to the Respondent pretrial statements which were denied to counselfor Respondent in Case No. 26-RC-1553.IT IS FURTHER ORDERED that Respondent shall have ten (10) days from the furnish-ing of said statements to it within which to request a hearing before the TrialExaminer to permit it to cross-examine the witnesses from whom the foregoing state-ments were taken. In the event that such hearing is requested of the RegionalDirector within such time, the Regional Director shall arrange such further Diearingand shall Issue early notice thereof.At such hearing, the Trial Examiner shall con-sider and resolve credibility Issues raised by counsel for Respondent in his exceptionsto the Hearing Officer's Report in Case No. 26-RC-1553, and at the conclusion ofsuch hearing shall prepare and serve upon the parties a Supplemental IntermediateReport containing findings of fact, conclusions of law, and recommendations relatingto the unfair labor practices alleged in this proceeding.Following the service ofsuch Supplemental Intermediate Report upon the parties, the provisions of Section102 46 of the Board's Rules and Regulations, Series 8, shall be applicableIT IS FURTHER ORDERED that in the event Respondent does not request a hearingof the Regional Director within the allotted time, the Regional Director shall soadvise the Board, and transfer the proceedings to the Board for appropriate action.727-083-64-vol. 144-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDof the election.Upon investigation the Regional Director overruled the objectionsbut found other conduct which he deemed to constitute interference with the em-ployees' free choice and recommended that the election be set aside and a newone held.Upon review of the Regional Director's report the Board directed a hear-ing be held on the objectionable conduct found by the Regional Director.Ahearing was thereafter held before a Hearing Officer who heard testimony of wit-nesses called by the Employer and by the Union, including employees Gerald A.Brady, Derrell Gossett, and Wilburn A. Wortham.During the course of the hearingand upon the completion of the direct examination of each of the above-mentionedwitnesses, counsel for Respondent requested of the Board's counsel the prehearingstatement given by each witness, so that counsel might have same for cross-examina-tion purposes.Production of such statements was refused as to each witness, theHearing Officer stating as his opinion that the rule of the Board requiring the produc-tion of such statements,e did not apply to representation hearings held pursuantto Section 9(c) of the Act.The objections were substantiated by the facts thusfound, the election was set aside and, by direction of the Board, a second electionwas held and won by the Union on October 17, 1961, approximately 9 months afterthe first election.The Union was certified by the Regional Director as the exclusive representativeof Respondent's employees on October 25, 1961, and immediately thereafter re-quested Respondent to bargain collectively with it and to provide it with specifiedinformation which it claimed to be necessary to prepare for bargaining.Respondentrefused and has continued in its refusal to provide the information requested or tomeet with the representatives of the Union for the purposes of collective bargaining.In support of its refusal to bargain or to provide information necessary to prepara-tion for bargaining Respondent denies that the Unionisandever has been theexclusive bargaining representative of the employees, because the election conductedon January 20, 1961, was a valid one, and the Union failed to obtain a majority vote.Therefore, it claims by reason of that valid election that the second election held onOctober 17, 1961, upon which the Union's certification was based, was null andvoid inasmuch as Section 9(c)(3) of the Act precludes the holding of more thanone valid election within a given 12-month period.Respondent's claim with respectto the invalidity of this second election stems from its contention that the hearingforming the basis of the Board's direction of the second election, and ultimately thesecond election itself, was improper in that Respondent in the hearing preceding thesecond election was improperly deprived of the opportunity to adequately cross-examine witnesses Brady, Gossett, and Wortham.This, it contends, impaired theresolution of credibility upon which the Board's ultimate findings were based whenit directed the second election.This contention was presented to the Board in my Intermediate Report datedMarch 16, 1962, wherein I found that the hearing was regular in every respect andthat the rule inRa-Richrespecting the production of prehearing statements wasnotapplicable to representation proceedings.The Board, however, as noted above,viewed Respondent's contention with favor and, in concluding that prehearing state-ments must be produced in representation cases, remanded the proceeding for thatpurpose and for pertinent cross-examination of thewitnessesinvolved, if such wererequested by Respondent's counsel.?B. The natureof the allegedlyobjectionable statementsJanuary 13, 1961, isthecritical date in this case from the standpoint of determin-ing both the credibility of witnesses and the validity of the first election held onJanuary 20, 1961.Thus, it is claimed that certain threats to close or to move theplant in the event of a union victory in the election were made by Respondents offi-cials and supervisors during the period between January 13, the date of the signingof the consent-election agreement and January 20, 1961, immediately precedingthe election.Respondent contends, on the other hand, thatstatementsfound tohave constituted threats were made prior to January 13 at a time when such state-ments would not, under existing Board policy, be deemed sufficiently objectionable9 Section 102 118 of the Board's Rules and Regulations, Series 8, as amended,Ra-RichManufacturingCo, 121 NLRB 700.7See footnote 5,supraAlthough the Board did not so state in its order I must necessarily assume that Rule102 118 of the Board's Rules and Regulations,together with the rule set forth inRa-Rich,is applicableto representation as well as to unfairlabor practice proceedings. BLADES MANUFACTURING CORPORATION581to warrant the setting aside of the election.8Accordingly, only statements of animproper nature made to employees by supervisory individualssubsequentto theexecution of the stipulation for consent election on January 13, would beconsidered.It devolves upon me, therefore, to determine whether there is evidence to concludethat the conduct occurred in this "insulated period."This necessarily requires thatI reassess the credibility of the three witnesses whose further cross-examination wasauthorized and who testified to the conduct during that period.And, because therewere witnesses called in the representation hearing who denied the conduct attrib-uted to them, which testimony has already been discredited by the Hearing Officerin his report in the representation case, and as these latter witnesses have also beencalled as witnesses before me, I consider myself in a position to rule upon theirtestimony generally.What effect this may have upon earlier rulings concerningthem and their entire testimony remains to be considered(infra).C. Analysis of testimony1.Wilboum A. Wortham 9In the earlier hearing employee Wortham, a witness provided by the Union andcalled by counsel for the Regional Director, testified, and the Hearing Officer sofound, that in three separate conversations with Respondent's officials, two withSuperintendent Melvin C. Davis, and one with Plant Manager Jim Mauldin, it wasstated by them in substance that if the Union won the election the plant would bemoved.Each of these conversations, it was found, occurred on or after January 13,1961, the critical date.Further, cross-examination ofWortham before me wasdirected particularly to the dates upon which the alleged threats to move the plantswere made and to the circumstances under which these threats were made knownthereafter to an agent of the Board and reduced to writing.Wortham impressed me as an unreliable witness whose testimony I would reject.Upon my observation of him on the stand, and upon my study of his testimonybefore me and in the prior representation hearing, I found him to be evasive onoccasion, and to have involved himself in contradictions which seriously weakensnot only his testimony before me but also the earlier testimony upon which arebased many of the crucial findings in the representation case. Illustrative of theseare the continual inability to recall specific dates, excepting only dates of thoseevents which occurred between January 13 and 20, which incidents he pinpointed inmany cases to the precise place and hour; his contradiction in first placing theinterview with the Board agent as being a week after the January 20 election, thenstating his failure to recall the length of time, and finally agreeing that the date whichappeared on the statement which he gave to the agent properly fixed the date as beinga month after the election. Indeed as to two of the crucial conversations, one withSuperintendent Davis and the other with Plant Manager Mauldin, the witness couldnot state with certainty whether they occurred on July 17 and 18, respectively, aspreviously found, or on January 10 10 and 11, prior to the critical period.And withrespect to his conversation with the Board agent at the time his statement was given,the witness first testified that he knew before the arranged meeting that he wasgoing there to talk with the agent, and later testified that he went to the meeting "totalk to the union representative." 11It has long been held in decisions of the Board involving objections to elections thatfor an employer to intimate to employees that he would close his plant upon a union vic-tory in an election is the type of interference that warrants the Board's setting aside theresults of that election.Falmouth Company,114 NLRB 896. The Board,however, hasenunciated the principle that to be grounds for setting aside an election,such improperconduct must occur during an "insulated period,"commencing with the time that a stipu-lation for consent agreement is entered into and ending with the completion of the elec-tion itself to provide a basis for setting aside an election.Joanna WesternMillsCo,119 NLRB 1789, 1791.Given name is spelled W-i-1-b-u-r-n in the transcript of hearing in Case No 26-RC-1553.ioWortham testified as follows:Q Isn't it possible that this statement that you say was made on Tuesday, Janu-ary 17,could have been Tuesday, January 10?A.Well, it could have beenI wouldn't swear to it.From a reading of the transcript of the hearing in the representation case I note thatwitness first testified there that in no conversation with Superintendent Davis prior toJanuary 13 was the Union ever discussed.Thereafter,he contradicted his earlier testi-mony stating that Davis did discuss the Union with him in a conversation prior to Janu- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving thus rejected employee Wortham's testimony both before me, and, pursuantto Board remand to me, before the Hearing Officer, I conclude that the findings basedupon such testimony must necessarily be vacatedas unsubstantiated.2.Gerald A. BradyIn the representation hearing employee Brady,a witnessprovided by the Unionand called by counsel for the Regional Director, testified, and the Hearing Officerso found, that on Friday evening, January 13, between 7:30 and 7:45 p.m., Superin-tendent Davis approached him and engaged him in a conversation the substanceof which was that Respondent's president was ready and willing to spend con-siderable sums of money to keep the Union out of the plant, and that even then hewas looking for a likely place to move the plant in the event of a union victory.Further cross-examination of Brady before me was directed particularly to thedate upon which this statement was alleged to have been made and to the circum-stances under which information concerning it was made known to an agent of theBoard, and reduced to writing.I do not credit Brady's testimony before me.Upon my observation of him Inoted a tone of hostility in his responses to questions on cross-examination thatclearly belied a forthright attitude.Thus, for example, he might be described asbeing adept at the art of "one-upmanship"-in this case, the strained effort of seekingto be "one-up" on cross-examining counsel with each answer.Further evidence ofthiswas the basis upon which he preferred to establish his recollection that thecritical event took place on January 13.Thus, while stating that the connectionbetween that date and the following Monday on which he changed work shifts servedto fix the date, Brady was more content, it appeared from observing him and listen-ing to him,, upon fixing January 13 as the date simply becausethat was it,that heknew this to be the date, insisted on it being the date, and rejected any suggestionof error.This I find to have been more a display of belligerence upon being ques-tioned by Respondent's counsel than an act of positive recollection 12Furthermore,in respect to the supplying of information to the Board's agent, Brady involves him-self in contradictions.Thus, for example, when asked if he knew why the dateJanuary 13 was important, he answered, "No sir, I couldn't explain it to you, Icouldn't tell you.I sure couldn't."Thereafter in his testimony, however, whenasked if the Board agent had explained the significance of the January 13 date to himhe stated, contrary to his earlier answer, "Yes, sir, we all understood that andthat's the reason why I was down there, because I wouldn't have been there if Ihadn't knowed that that wasn't prior to January 13."Furthermore, when Brady wasbeing questioned before me concerning the significance of the date and was specifi-cally asked if the Board agent had explained its significance to him his several replieswere classic examples of hedging-so much so that the answer was never forth-coming.A synthesis of these answers would suggest, however,a denialthat theBoard agent had told him in advance of his giving a statement that January 13,was a critical date.Significantly, Brady had testified in the earlier hearing that theBoard agenthadtold him that "it was important that I remember the date."Another example of the contradictions in Brady's testimony was his account ofhow he happened to go to the Board agent with his story. Thus, when queriedbefore me as to who had asked him to go see the Board agent, he replied, "It wasmy own idea, all together my own idea."At the previous hearing, however, Brady'sdescription of his actions did not so clearly suggest independent, unsolicited action,as the following colloquy at page 43 of the hearing transcript will indicate:Q. Did Mr. Harris [theunion representative]tell you togo see Mr. Burks[the Boardagent]?A. He told us where he was, yes, sir.Q. Did he tell you to go over there and give him astatement?A. He didn't tell me to, no, I doneit onmy own free will.Q. And you just volunteered to go, voluntarily went overand gave him thatstatement that you told us about, is that right?A. Yes, sir.ary 8.Directed as I am to resolve all credibility as to this witness I would be disposed,unlike the Hearing Officer, to consider this contradiction as a further illustration of theunreliability of the witness.Particularly is this so in view of the witness' hedging accountof this incident when he testified before me12Brady likewise conceded that in the course of being interviewed by Respondent'sattorneys at the plant concerning the objections to the election he deliberately withheldinformation from them. BLADES MANUFACTURING CORPORATION583Q. Now do you know whether or not Mr. Harris told everybody in the plantwhere Mr. Burks was so they could go over there?A. No, I couldn't say, I don't know.Q. But he told you?A. Yes.Having thus rejected employee Brady's testimony, I necessarily reject January 13,1961, as the date upon which Superintendent Davis, in conversation with Brady,threatened to move the plant.Under such circumstances, therefore, I would con-clude that any prior findings based upon Brady's testimony to the effect that Janu-ary 13 was the precise day of the threat must also be rejected.Accordingly, Iconclude, as with respect to Wortham, that earlier findings not in conformity withmy rejection of Brady's testimony must be vacated as unsubstantiated.3.DerrellG. GossettIn the representation hearing employee Gossett, a witness provided by the Unionand called by counsel for the Regional Director, testified, and the Hearing Officerso found, that 2 days prior to the January 20 election Plant Manager Mauldin toldhim that "If the Union came in that the `Old Man' would not put up with itand he would move the factory out."Gossett, who is no longer employed by Respondent but who continues to residein the area, was one of the three witnesses subpenaed to appear for further cross-,examination pursuant to the terms of the Board's order of remand(supra,foot-note 5).During the week of August 14, the week prior to the hearing herein, UnionRepresentativeW. C. Harris personally sought out Gossett and told him he wasto be called for further cross-examination.At that time Gossett indicated hisunwillingness to appear and testify and said he would do so only under subpena.A subpena was dispatched by registered mail to Gossett at the address given byhim in the representation hearing, namely Pollard, Arkansas; and upon learningthat he had moved to another residence within the area in the meantime, anothersubpena was sent to him at his present address at Route 1, Piggott, Arkansas.Noreturn receipts were ever received from either mailing.Upon his failure to appear at the hearing before me, Union Representative Harris,at the behest of counsel for the General Counsel, attempted to locate and serve anew subpena upon Gossett. Before the close of the hearing Harris returned tothe hearing and testified as to his fruitless efforts to locate Gossett.An account ofHarris' efforts, which I credit, persuades me that Gossett knew he was being sought,having previously been advised by Harris of the time and place of the hearing, andthat he was avoiding service.Upon all the circumstances, I conclude and find thatGossett's actions constitute a refusal to testify.Section 102.44 of the Board's Rules and Regulations, Series 8, as amended, pro-vides that the refusal of a witness to answer a question shall, in the discretion of theTrial Examiner, "be grounds for striking all testimony previously given by sucha witness on related matters."A fortioriI deem a refusal to testify at all to beequal grounds for the exercise of the same discretion by me.Upon his refusal,therefore, I hereby rule that all testimony of Derrell Gossett, which constitutes thetestimony in Case No. 26-RC-1553 whose credibility I am ordered to resolve,13be and hereby is stricken.14Having thus stricken Gossett's testimony it follows that any finding of objectionableconduct based thereon must be vacated as unsubstantiated.4.The testimony of Respondent's officialsIt is to be noted that in establishing the threats of Superintendent Davis andPlantManager Mauldin to have been made on and after January 13, 1961, theHearing Officer not only relied upon the testimony of Brady, Gossett, and Wortham,but also rejected the testimony of the two officials denying that the threats attributedto them were made during the critical January 13 to 20 period. I, on the contrary,heard testimony from both of these individuals on other matters and have creditedthem.I heard no testimony from either of these individuals relative to the alleged threats,however, nor do I find it necessary to reevaluate their testimony at the representa-tion hearing.As I have not found substantial evidence to support the alleged18 Footnote5,supra.14TidelandsMarine Service,Inc.,126NLRB 261 ;LenscraftOptical Corporation andRayex Corporation,128 NLRB 807, 813-817. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatsduring the critical periodany analysis of testimony denying such threats be-comes superfluous.I therefore attachno significanceto either the denials or to theHearing Officer's refusal tobelieve them.5. Jimmy MobleyThe testimony of one other witness in the representation hearing must be noted,although he was not among those whose further cross-examination was directed, therebeing no issue as to a prehearing statement being requested or denied.EmployeeMobley, a witness provided by the Union and called by counsel for the RegionalDirector testified, and the Hearing Officer so found, that several days before theelection Superintendent Davis told him that "the reason they moved the factory outof St. Louis was to get away from the union and if they went union down here theywould move it away from it."Questioned at the representation hearing Superin-tendent Davis denied the conversation attributed to him, stating that he had merelygiven the reasons why the plant had moved from St. Louis, and had said nothingabout a further move.At the same hearing Mobley was shown a statement signed by him during thecourse of an earlier interview with the Respondent's attorneysThereinMobleystated, contrary to his testimony, that Davis "did not say anything different to methan was in that letter," referring to a letter sent to all employees several daysearlier and containing no reference to a planned moving of the plant in the eventof a unionvictory.In resolving credibility with respect to Mobley the Hearing Officer found Mobleyto have been straightforward and consistent and placed no reliance upon his con-trary statement which he deemed to be conclusionary and to have lost its valuebecause it was "prepared for him by the Employer's attorney." 15While I read the Board's remand to me to encompass a reevaluation of allcredibility in the Hearing Officer's report to which Respondent took exception,and Respondent did take exception to this particular credibility finding, I do nothave any basis for such reevaluation except the transcript of the hearing which Ihave studied.Mobley was not included among those who would be subject to further cross-examination, consequently I never saw nor heard him.And Superintendent Daviswhose explanation and partial denial was discredited by the Hearing Officer whenitwas never questioned concerning the incident when he credibly testified before me(supra).16Unless then I overrule the Hearing Officer's determination and creditDavis' earlier testimony simply because he testified truthfully later before me, andI cannot do that,17 I have no other basis.lsAccordingly, I conclude that the finding as to the threat made by Davis to Mobleyremains unimpaired by the reliability I have attached to Davis' subsequent testimony.D. Conclusions1.The validity of the first and second electionsUpon my resolution of credibility of witnesses Wortham, Brady, and Gossett,as directed by the Board, I have concluded that there is no credible evidence thatany or all of these three employees were told by responsible company officials, be-tween January 13 and 20, that the plant would be moved in the event of a unionvictory.Itwould thus appear that the basis for setting aside the election of Janu-ary 20, 1961, had evaporated.There is, however, one element in this case and inthe Hearing Officer's report that remains unchanged. I refer to the credited testi-mony of employee Jimmy Mobley and a finding of a threat having been made toIsWhile I respect the Hearing Officer's right to assign this as a reason for giving "mini-mal weight" to such a statement it is to be noted that this is the usual method followedin obtaining prehearing statements from witnesses and is the one which appears to havebeen followed,according to witness Wortham, in this very proceeding when Board AgentBurks obtained statements from the witnesses involved here.15I do not deem the scope of the remand to have included the questioning of anyoneexcept the three witnesses involved, Wortham, Brady and GossettAccordingly, I wouldnot have permitted the questioning of either Davisor Mauldinon the representation casesubject matter had any of the parties sought to do so.17 Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 P, 2d 362 (CA 3).is "It is no reason for refusing to accept everything that a witness says, because you donot believe all of it . . ."N L R B. v. Universal Camera Corporation,179 F.2d 749, 754(C.A. 2). BLADES MANUFACTURING CORPORATION585him during the critical period of January 13 to 20. If the Board's actionin settingaside the January 20 election is to stand it must stand on the Mobley incident alone.A review of the Board's action in remanding this matter to me indicated that thethreats to Gossett, Brady, and Wortham were determinative of the fate of theelection.For were this not so I would conclude that the Mobley threat would havebeen sufficient, standing alone, to decide the case and make unnecessary the re-manding it to me for a further hearing.Unless then I am to assign more weightto this single incident than was assigned to it by the Board, andunlessI concludethat this threat to Mobley has more vigor standing alone, as it does now, thanitdid in the company of threats that were not then rejected, as they are now, Ihave no alternative but to conclude that the Mobley testimony is still insufficientto establish Davis' remark to him as so objectionable as to require that the Janu-ary 20, 1961, election be set aside.On the contrary, upon the findings herein, I would recommend that the resultsof the election be certified as correct and valid and that the second election heldthereafter on October 17, 1961, pursuant to the Board's affirmance of the HearingOfficer's report, considered in detail above, be vacated and the certification issuedto the Union as a result of the Union's selection by the employees in the October 17,1961, election be declared null and void in that it constitutes a second valid elec-tion directed within the preceding 12-month period, a procedure specifically pro-scribed by Section 9(c) (3) of the Act.2.Respondent's due process argumentAt the hearing before me and in its brief filed with me thereafter Respondentvigorously contends that the Board's action in remanding this case in the manneritdid deprives Respondent of due process.Thus it is contended that the Board,having found that Respondent should have been furnished prehearing statementsof witnesses appearing for the Regional Director at the hearing on objections shouldhave set aside the Hearing Officer's report which recommended that the first elec-tion be set aside and a new election directed.This, it is contended, would permitthe rehearing and the reevaluation ofallthe testimony by the Hearing Officer, ascontrastedwith the limitations it claims are placed upon me in hearing onlythe extended cross-examination of three of the witnesses in the earlier case, yet be-ing directed to reevaluateallof the credibility to which exception was originallytaken.This failure to order a new hearing and these limitations upon me, it isclaimed, deprive Respondent of a fair hearing in the representation matter.The short answer to Respondent's claim of lack of due process requires only thatwe note the Trial Examiner's position in the scheme of the Board's processes.Es-sentially Respondent requests that I overrule the Board's action in remanding thecase to me.This I have neither the right nor the inclination to do.The Board'sorder of remand is clear and I have striven to follow it, as I am required to do.19Any complaint which the Respondent may have with the procedure ordered must bedirected to the authority ordering it and not to one who believes he is complyingwith a proper order.3.The Respondent's bargaining obligationI have concluded that the evidence as I view it does not establish that there wascommitted objectionable conduct sufficient to set aside the January 20, 1961, elec-tion.The logical sequence of results flowing from this conclusion dictates thatthe Union, having lost this election and not being entitled to the fruits of a secondelection within the year, was not properly certified as the exclusive bargaining repre-sentative of Respondent's employeesUnder such circumstances Respondent wasunder no obligation to honor the Union's requests to bargain, and its refusal to doso was completely justified. I accordingly recommend that the complaint in CaseNo. 26-CA-1170 alleging that Respondent refused to bargain with the Union inviolation of Section 8(a) (5) of the Act be dismissed.Case No. 26-CA-1236STATEMENT OF THE CASEUpon a charge filed by the Union on March 8, 1962, a complaint was issued onMay 10, 1962, against the Respondent alleging violations of Section 8(a)(3) and19 CfBanco,Inc.,109NLRB 998, 1009, footnote8;InsuranceAgent'sInternationalanion, AFT CIO(The PrudentialInsurance Company of America),119 NLRB 768, 772,footnote 17. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther violations of Section 8(a) (5). In its duly filed answer Respondent admittedsubstantially the entire complaint, excepting only such allegations as denominatedRespondent's conduct as violative of the Act. In this respect Respondent con-tended in its answer, as it had in its answer in Case No. 26-CA-1170, that viola-tions against Section 8(a) (5) would not lie because, for reasons previously stated(supra),itdid not deem itself obliged to bargain with the Union; and with respectto the allegations of violations of Section 8(a)(3), Respondent contended that theemployees involved were discharged for engaging in so-called "quickie strikes" infurtherance of their efforts to compel Respondent to bargain with the Union.Byorder of July 16, 1962, the Board consolidated this case for hearing with Case No.26-CA-1170, as noted above.Pursuant to notice, the consolidated hearing was held before me at Paragould,Arkansas, which hearing I indicated would follow, if at all practicable, the com-pletion of cross-examination of witnesses in the consolidated Case No 26-CA-1170.All parties were represented and were afforded full opportunity to be heard, to in-troduce relevant evidence, to present oral argument, and to file briefs with me.Briefs were filed by Respondent and General Counsel and treated of issues in eachof the consolidated cases.Upon consideration of the entire record of this consolidated case, including therecord and the Board's formal file in Case No. 26-RC-1553, and upon my observa-tion of each witness who ,testified before me at the consolidated hearing, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAs originally found in my Intermediate Report in the consolidated Case No.26-CA-1170, Blades Manufacturing Corporation is an employer within the mean-ing of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,AFL-CIO,theUnion herein,has pre-viously been determined in these proceedings to be a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe conclusions to be reached in this particular case flow directly from thosereached in the consolidated Case No. 26-CA-1170, wherein I have concluded thatthe Union is not, nor has it ever been, the certified bargaining representative of Re-pondent's employees, and accordingly that Respondent is not and has not beenobligated to bargain with it.In this, the sequel to the earlier refusal, the facts are not in dispute.Thus, except-ing only a dispute as to Respondent's motives in the alleged discriminatory dis-charge phase of the complaint, all facts are conceded by the answer. I shall, there-fore, without reference to any related testimony, set forth these facts as they are tobe gleaned from the pleadings.B. The alleged refusal to bargain1.Sequence of eventsBeginning on October 25, 1961,the date of the Regional Director's certification ofthe Union following the second election(supra)and continuing thereafter, and inparticular on February 15, 21, and 28, 1962, the Union requested the Respondentto negotiate with it as the representative of its employees.During this same period,meanwhile,Respondent took certain action not in line with the Union's request.Thus, without notice to or consultation with the Union, it placed in effect a grouplife and hospitalization plan on January 31, 1962, it reprimanded employee JerryReynolds on February 15, 1962, it laid off employee Homer Haney on February 20,1962, and it laid off employee Lynn Beliew on February 28, 1962.20The Union2OIn ruling upon a pretrial motion directed to the dismissal of portions of the com-plaint,TrialExaminer Sidney Sherman dismissed allegations relating to the fact ofHaney's and Bellew's layoffs.As I read the Trial Examiner's ruling I deem it to be astatement of legal conclusion that prior consultation concerning the layoffs were not re-quired of Respondent.I do not, however,consider myself foreclosed from findingas afactthat the layoffs did occur as alleged, as admitted in Respondent'sanswer, and asthereafter admitted at the hearing. BLADES MANUFACTURING CORPORATION587sought to discuss with Respondent grievances which arose as a result of each of theforegoing personnel actions, excepting only the insurance action on which there isno evidence. In response to the respective Union requests Respondent on Febru-ary 15 refused to negotiate and discuss the grievance relating to Reynolds' reprimand,and refused in like manner on February 21, 1962, with respect to Haney's layoff, andFebruary 28 with respect to Beliew's layoff.2.Respondent's contentionsIt is Respondent's contention,as adequately expressed in its answer and there-after at the hearing, that because as contended in Case No.26-CA-1170,the secondelection which resulted inthe Union's certification was invalidand voidhaving beenconducted in violation of Section 9(c)(3) oftheAct(supra),itwas under noobligation to negotiate or discuss with the Union concerning any of the grievancesraised.3.ConclusionI have already concluded that the first election held in Case No. 26-RC-1553 wasnot established, under the facts as I find them herein, to have been so objectionableas to warrant its nullification(supra).Accordingly, I found the Union was notthe properly certified representative of Respondent's employees the Union havinglost it.Under such circumstances the Respondent was entirely correct in assertingthe position that it did here, namely that it was under no obligation to negotiateor discuss grievances or any other bargaining subject matter with the Union. Itherefore recommend that so much of the complaint as alleges a further refusal tobargain in violation of Section 8(a)(5), and the consequent interference, restraint,and coercion in violation of Section 8(a) (1) be dismissed.C. The alleged discriminatory discharges and refusals to reinstateQuite apart from Respondent's refusal to negotiate or discuss the grievances ofReynolds, Haney, and Beliew, there is present an issue of discrimination which aroseas a result of the Union's, and the employees' actions in connection with thesepersonnel incidents.So, it is conceivable that although Respondent may not havebeen obliged to bargain with the Union, it may, by its treatment of those who soughtto process the grievances, have discriminated against them in a manner proscribedby the Act.1.Sequence of eventsAs noted above, the Union, upon being certified and thereafter being deprived ofthe fruits of its certification by Respondent's several specific refusals, embarked upona course of action designed to settle the issue in its own favor.As previously noted, employee Reynolds received a written reprimand on Febru-ary 15, the basis for the reprimand being, according to employee Wilcoxson, theunion steward, "not putting out enough work," a shortcoming credibly testified toby Plant Manager Mauldin.The union members among the employees immediatelyheld a meeting at which it was decided that if the Respondent would not meet withWilcoxson, the steward, to discuss grievances they would walk out "for approxi-mately one day at a time." 21Wilcoxson sought to talk with Mauldin who refusedto do so for reasons previously considered(supra).Whereupon the men walked outfor the remainder of the shift and returned to work on the following day.The samesituation prevailed on February 21, when, on the day after employee Haney wasgiven his layoff, Plant Manager Mauldin refused to discuss it with Wilcoxson, statinghe would discuss it with the individual involved but not with representatives of theUnion.Whereupon, and again by prearrangement, the members again walked offthe shift and reported back for work on the following day.And finally, after ad-mitting to Plant Manager Mauldin on February 27 that he was slowing down hiswork as part of union activity, employee Beliew was given a 3-day layoff on thefollowing day for this stated reason 22 In the usual sequence Wilcoxson sought on21The credited testimony of Wilcoxson.22 The credited testimony of Mauldin. I do not credit the testimony of one Johnson, aformer supervisor, that on February 28 the layoff slip was given to Bellew promptly inmid-shift, rather than at the end of the shift, to insure that the union-oriented employeeswould have an opportunity to walk off the shift in protest and return on the followingday, thus providing Respondent an opportunity to discipline the employees for their action.Indeed, assuming the testimony to be accurate,I do not see how the employees'motivefor or methods of striking would become proper simply because the opportunity to strikebecame available to them. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 28 to discussBeliew's grievance,was refused, and on the same day themen againwalked off the job.Respondent's reaction to all ofthis was, oneach occasion, to correct the slowdownthat it found was creating a bottleneck to its production.Thus on Thursday,February 15, upon experiencing the first walkout, it dispatched a letter to each of the31 employees who engaged in the walkout,23 advising them thatunlessthey reportedfor work on the following Monday, February 19, they would be replaced.Whenthe second walkout occurred a week later Respondentagaindispatched a letter toeach employee involved which stated as follows:In lessthan a week, there has been two workstoppagesby certain employees.It is impossible for the Company to operate its business when itdoesnot knowfrom day to day that its employees will do their assigned work.This is toadvise you that if the employees who walked out on February 21, 1962, do notreport for work on their respective shifts on February 26, 1962, they will beimmediately replaced; and if the above conduct is repeated the partiesengagingin such temporary work stoppages will be discharged.Thereafter, by letter of March 1, upon the accomplishment of 'the third walkout,Respondent discharged each employee involved, stating as follows:You have been previously warned aboutengagingin unprotected activity.You have disregarded such warnings and engaged again in another act.Therefore, in accordance with the warning previously given you, your em-ployment with Blades Manufacturing Corp. is hereby terminated.These employees have never been reinstated to their employment with Respondent.2.Respondent's justification for the dischargesIt is Respondent's contention that the employee conduct which culminated in thedischarge of 31 of its employees represented a manifestation of union policy cal--culated to obtain union recognition and bargaining when, according to Respondent,there was no obligation on its part to recognize or bargain.Respondent first pointsto a letter addressed to its attorney by Union Representative Harvey Christian uponits initial refusal to meet with the Union after the October 1961 election.Thisletter stated in part:Be advised that the employees has [sic] been informed of their protected rightsunder the Act, to act concertedly in protest of the company's numerious [sic]violations of the Act.Past concerted action on the part of the employees hasbeen based on and brought about by the company's total disregard for andrefusal to abide by the law.Until the company decides to start living withinthe spirit of the law and abiding by the intent of congress, the company, canexpect future concerted moves and activities by its employees, in protest ofthe company's total disregard of the Act, in connection with their employment.When asked at the hearing what decision was thereafter taken concerning strikeaction Christian replied:Itwas somewhere around the 10th of February. There had been a unionmeeting inthe City Park at Rector, in which the boys were right perturbedover the number of disciplinary warning slips, lay-offs and so forth that theywere getting and they asked me what they could do about it. I told themthat we had the charges filed and that we were awaiting Board action andthat the only thing that they could do is they had to present those in the formof grievances and they says, "Well, what if the company won't meet with us."I says, there is only one thing that you can do in that case. I said, may beif you would walk out for a day, then the company would either start adjust-ing the grievances with you or they would slowdown on issuing them.Testifying to thepurposeof this policy, when asked if he understood it to becompany policy not to discuss the grievances, Union Steward Wilcoxson replied, "He(Mauldin) had a chance to recognize the union committee each and every time."And in testifying in answer to a series of questions as to theimplementationof thepolicy, he stated:A. . . We decided if he wouldn't meet with us and adjust grievances thatwe would walk out.Q. For the rest of the shift923 By stipulation of the parties it was agreed that the 31 employees listed in para-graph 25 of the complaint were those who walked out on the three occasions herein, andwas sent the communications referred to BLADES MANUFACTURING CORPORATION589A. For the rest of the shift.Q. . . . It was understood and agreed upon between all of you before thesewalk-outs occurred that they would just be for the remainder of the shift?A. Well, not necessarily.Q.What do you mean, not necessarily?A. If we walked out 10 minutes on a shift, lacked 10 minutes working thatday, we wouldn't have just quit work the next day, we wouldn't be out a day.TRIAL, EXAMINER:What does being out a day have to do with it?The WITNESS: Well, it doesn't have nothing to do with it, sir. It's justthat we wanted him to adjust grievances and he wouldn't do it and we walkedout.Q. It was your understanding and the understanding among all of the men,an agreement among the men, that when the committee would go to Mr.Mauldin to try to adjust grievances if he would not adjust agreements withyou, you would then walk out for the remainder of the shift, however manynumber of hours that might be?A. We agreed to, walk out.Q. You did not answer my question.A.Well, for the rest of the shift.We reported back to work within a day.Q. It was understood and agreed upon between you that you would reportback for work the next day; wasn't it?A. Yeah, it was agreed on.3.ConclusionsIt is apparent from what followed that the Union's written assurance that "thecompany can expect future concerted moves and activities by its employees" wasnot an idle boast, and the action which followed lived up to these expectations.Thusit is clear, as Respondent contends, that the Union embarked upon a policy designedto obtain recognition and bargaining.The credited testimony of employee Wilcoxsonto which I have referred above makes it evident that this policy was administeredin logical sequence.Whenever there was a grievance discussion with the Com-pany would be sought, and when refused a walkoutfor the rest of the daywouldfollow.There is one piece missing from Wilcoxson's description of the strike policyand this was supplied by Plant Manager Mauldin's and Superintendent Davis'credited testimony-the manner in which the grievances arose in the first place.While I find no testimony concerning Haney's shortcomings, it is clear that bothReynolds' and Beliew's poor production was the result of a slowdown on theirpart.Indeed, illustrative of this isMauldin's credited account of his reprimandof Beliew during the course of which Beliew told him "he wasn't putting out a day'swork because we wouldn't negotiate with the Union and he wasn't going to untilwe did.Regardless of the motivation or the substantiality of the grievances here, the realgravamen of this case is the manner in which the grievances were presented bytheUnion.Thus in essence it is immaterial whether the grievance be real orfancied, or if real, whether they were grounded in malice or in ineptitude.Underany circumstance, it may be asked, does a pattern of employee walkouts of shortduration properly constitute a form of protected protest, or protected concertedactivity permissive under the Act?In resolving this basic question one further element must be considered and thatiswhether this was an unfair labor practice strike.As I have found that no viola-tion of Section 8(a)(5) was committed it follows that this concerted protest of Re-spondents refusal, not being a protest of an unfair labor practice, was thereforenot an unfair labor practice strike. It is to be noted, moreover, that whether thisis or is not an unfair labor practice strike is of no relevance; for it is not the strike'sparticular species that is of consequence here but rather themannerin which it wasprosecuted; unfair labor practice strikes being as susceptible to the taint of im-propriety or illegality as are economic strikes.24Returning then to a consideration of the manner in which the Union sought toestablish recognition and bargaining it is clear that the prearranged calling of workstoppages of short duration, fully intending, as here, to return on the followingworkday, constitutes the type of work stoppage previously considered by the Boardand the courts and found to have constituted a variety of concerted activity not24The illegal sitdown strike InN.I.R.B. v. Fansteel Metallurgical Corporation,306U.S. 240, 251, was conducted in protest of an employer's refusal to bargain with therepresentative of a majority of Its employees. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotected by Section 7 of the Act 25As the 31 employees who thus withheld theirservices,even in the face ofthe twospecific warningsgiven them, were eachspecificallydischargedfor the statedreasonthat they didengagein the stoppages,afterwarning, I must necessarily concludethatsincethe activity in which they par-ticipatedwas not within the protectionof Section 7, their discharge for thus con-ductingthemselves did not constitutea discrimination againstthem.Iaccord-ingly find and concludethat so much of the complaint as alleges discrimination againstthe 31striking employees herein in violationof Section 8(a03) of the Act and in-terference,restraint,and coercion of them inviolationof Section8(a)(1) bedismissed.RECOMMENDATIONIt is recommendedthat the complaints in both Case No. 26-CA-1170 and CaseNo. 26-CA-1236 bedismissedin their entirety.25 international Union,U.A.W.A., A.F.of L., Local 232, at al. v.Wisconsin EmploymentRelations Board, et al.(Briggs & Stratton Corp.),336 U.S. 245;C.G. Conn,Limited v.N.L.R.B.,108 F.2d 390(C.A. 7).Cf.TextileWorkers Union of America,CIO, andLocal1172,at al.v.N.L.R.B. (Personal Products Corp.),227 F.2d 409(C.A.D.C.).TruckDrivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandBrown Transport Corp.Case No.10-CC-510.September 16, 1963DECISION AND ORDEROn March 1, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, the Charging Party filedexceptions to the Intermediate Report and a brief in support of saidexceptions; the Respondent filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations with the following additions.The Charging Party's request for oral argument is hereby denied,inasmuch as the record and the briefs adequately present the positionsof the parties.The Board has also considered the Charging Party'srequest to reopen the hearing or, alternatively, to accept the affidavitof its attorney concerning certain testimony he would have given hadhe taken the stand.As no newly discovered evidence is involved, therequest and the alternative request are hereby denied.144 NLRB No. 30.